DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 4/2/2021 has been entered. The Terminal 
Disclaimer filed on 3/30/2021 has been approved. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 3/30/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose:
i. a method for returning an item as recited in claim 1, comprising: 
performing operations by a self-return station to capture an image of a first item that an individual is trying to return to an entity; performing machine learning operations by the self-return station using the image to determine whether the first item is damaged and to determine a degree of item damage; 
allowing, by the self-return station, a return of the first item to the entity when the first item is not damaged or when the degree of item damage does not exceed a threshold value; and 
preventing, by the self-return station, the return of the first item to the entity when the first item is damaged and the degree of item damage exceeds the threshold value.

ii. a system as recited in claim 10, comprising: 

a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for returning items in a computing device, wherein the programming instructions comprise instructions to: cause an image to be captured of a first item that an individual is trying to return to an entity; performing machine learning operations using the image to determine whether the first item is damaged and to determine a degree of item damage; 
causing a self-return station to allow a return of the first item to the entity when the first item is not damaged or when the degree of item damage does not exceed a threshold value; and 
causing the self-return station to prevent the return of the first item to the entity when the first item is damaged and the degree of item damage exceeds the threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/THIEN M LE/Primary Examiner, Art Unit 2887